DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim 5 is cancelled.
Claims 1-4 and 6-25 are rejected.

Response to Arguments
Applicant's arguments, see pages 6-7 filed 01/25/2021 have been fully considered but they are not persuasive as they pertain to the specific limitations as addressed below.
Regarding claim1, the applicant primarily alleges as follows:
“The claimed invention requires that the bulb be rotatable relative to the sound feeder about the axis of the sound conduit. Zhou does show that the ear tip is movable relative to the earplug housing, but not in the manner claimed. Figs. 4 and 5 of Zhou show rotation relative to the sound feeder, but the rotation is about an axis that is perpendicular to the axis of the sound conduit, not rotation about the axis of the sound conduit. Figs. 2 and 3 of Zhou show a sound guide hole 32 having a central axis depicted by a dash-dot line running horizontally in Figs. 2 and 3 through the center of the hole 32. Figs. 4 and 5 show that, on insertion of the ear tip into the canal, the ear tip can pivot upwardly (Fig. 4) or downwardly (Fig. 5) relative to the axis of the sound guide hole. While Zhou does describe this movement as rotation relative to the earphone housing, it is not rotation “around the axis of the sound conduit” as required of claim 1. It is rotation about a point at the center of curvature of the hemispherical surface of the movable end 21. This will necessarily be rotation about an axis that is perpendicular to the axis of the sound conduit. The secondary references do not make up for the deficiency in the teaching of Zhou.”

In response, the examiner respectfully disagree for the following reasons. Firstly, the applicant expressly admitted that Zhou teaches a rotation of the ear tip, and that Zhou described the movement as a rotation. The applicant further stated that the rotation as taught by Zhou is about an axis that is perpendicular to the axis of the sound conduit. Accordingly, it is very clear that Zhou teaches a rotation of the bulb relative to the sound feeder around the axis of the sound conduit (though perpendicularly). In other words, the rotation of the Zhou’s bulb is still around the axis of the sound conduit, and it wouldn’t matter whether the rotation perpendicular or horizontal to the axis of the sound conduit. Secondly, the plain meaning of the word ‘around’ as used in the claim are: about, nearby, proximal, everywhere’. Thus, any rotation of the bulb within the proximity of the axis of the sound conduit satisfies the alleged claim limitation. It should be noted that words of a claim must be given their "plain meaning" (MPEP 211.01 I). Lastly, the alleged limitation merely recites that the ‘bulb is rotatable around the axis of the sound conduit’. However, the claim is silent as to whether the said rotation is actually parallel or perpendicular to the said axis of the sound conduit, the claim only requires the rotation to be proximate to the sound conduit. Thus the applicant’s argument is not persuasive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 6-7 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZHOU (CN 205283768, hereinafter Zhou, machine translation) in view of Blanchard (US PUB 20150049897, hereinafter Blanchard).
Regarding claim 1, Zhou disclose an ear piece adapted for insertion into the ear canal of a user (see at least the abstract), and for providing acoustic insulation (e.g. via a soft flange) between the inner part of the ear canal and the surroundings (see figure 2), the ear piece comprising an ear tip (e.g. ear tip 5) with a stem (e.g. sound guide tube 23) and a shroud (e.g. a soft plug 5) the stem defining a sound conduit (e.g. sound channel 22) with an adapter (e.g. a universal joint movable end 21) for engaging a sound feeder means (e.g. an adjustable part 3) and a sound output opening (e.g. sound outlet), (see figure 2), and the shroud having a generally ball-shaped hollow bulb made of soft resilient material, the bulb having an axis (e.g. longitudinal axis) generally along the intended direction of insertion into the ear canal rotatable (see figures 4 and 5) relative to the sound feeder means around the axis of the sound conduit means (see Zhou, pages 2-4 and figures 2-5). 
Zhou does not explicitly disclose wherein the shroud is oval as seen in a direction along the axis.
However, Blanchard in the same field of endeavor teaches an ear piece (e.g. an ear tip 10), (see at least the abstract), comprising a shroud having a generally ball-shaped hollow bulb (e.g. a flange 20) made of soft resilient material, the bulb having an axis (e.g. a longitudinal axis) generally along the intended direction of insertion into the ear canal (see figure 1), wherein the shroud is oval as seen in a direction along the axis (see Blanchard, figures 1-3). Therefore, it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate a shroud with an oval shape as seen from direction of insertion as taught by Blanchard in the teachings of Zhou in order to achieve a better and comfortable fit of the earpiece within the user’s ear canal and to effectively block off unwanted ambient noise.

Regarding claim 2, Zhao as modified by Blanchard discloses the ear piece according to claim 1, wherein the stem is adapted for the attachment of a sound conduit (e.g. sound conduit 32) for a speaker (e.g. for a speaker 4), (see Zhao, figures 2 and 3).

Regarding claim 4, Zhou as modified by Blanchard discloses the ear piece according to claim 1, wherein the shroud is elliptic as seen in a direction along the sound conduit axis with a major axis and a minor axis (see Blanchard, figure 3). The combination of Zhou and Blanchard does not explicitly disclose that the major axis is between 1.1 and 1.7 times the length of the minor axis. However, it would have been obvious to choose such dimensions if so desired in the device of Zhou in view of Blanchard since it has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), (see MPEP 2144.05 IIA).

Regarding claim 6, Zhao as modified by Blanchard discloses the ear piece according to claim 1, wherein the adapter and the sound feeder comprises a spout and socket combination for mating and rotatable attachment (see Zhao, figures 2, 4 and 5).

Regarding claim 7, Zhao as modified by Blanchard discloses the ear piece according to claim 1, wherein the stem and the shroud are made from resilient materials (inherently, a material harder than the ear pad material), where the material of the shroud is softer than the material of the stem (see Zhao, figure 2).

Regarding claim 24, Zhou as modified by Blanchard discloses a hearing aid comprising an ear piece according to claim 1 (see Blanchard, [0001] and figure 1).

Regarding claim 25, Zhou as modified by Blanchard discloses a component for a communications device (e.g. an earphone) comprising an ear piece according to claim 1 (see Blanchard, [0001] and figure 1).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Blanchard as applied to claim 1 above, and further in view of Cano et al (US 20090123010A1, hereinafter Cano).
Regarding claim 3, Zhou as modified by Blanchard discloses the ear piece according to claim 1, but fails to explicitly disclose wherein the bulb comprises a vent opening to the bulb interior adjacent the sound output opening.
an ear piece comprising an ear tip having shroud, wherein the shroud comprises a vent opening (e.g. vent opening 22) to the shroud interior adjacent the sound output opening (see Cano, [0048]-[0050] and [0089], also figure 5). Therefore, it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate a vent opening as taught by Cano in the teachings of Zhou in view of Blanchard so as to prevent occlusion of the user’s ear and thereby allowing the user to receive surrounding sounds such as warning or emergency sounds and the likes.

Claims 8-11 and 16-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in views of Blanchard and Cano as applied to claim 1 above, and further in view of Rogers (US PUB 2015081330, hereinafter Rogers).
Regarding claim 8 Zhou as modified Blanchard and Cano discloses the ear piece according to claim 1, but fails to explicitly disclose wherein the stem comprises silicone rubber with a hardness in the range of 60-90 Shore A. 
However, Rogers in the same field of endeavor teaches that it is well known in the art to provide an ear piece with a stem made of silicone rubber with a hardness in the range of 60-90 Shore A as demonstrated in [0028], [0033] and figure 2. Therefore, it would have been obvious to any person having an ordinary skill in the art to incorporate an ear piece comprising silicone rubber material with Hardness of 60-90 as taught by Rogers in in the teachings of Zhou, Blanchard, and Cano so as to further maintain an effective fitting with sufficient rigidity of the earpiece within the ear of the user. 

Regarding claim 9, Zhou as modified by Blanchard, Cano and Rogers discloses the ear piece according to claim 1, wherein the shroud comprises silicone rubber with a hardness in the range of 20-50 Shore A (see Rogers,  [0028], [0033] and figure 2).

Regarding claim 10, Zhou as modified by Blanchard, Cano and Rogers discloses the ear piece according to claim 1, wherein the shroud comprises a generally round first end zone (e.g. section 11) with a smooth outer surface, a general round second end zone (e.g. section 7) with a smooth outer surface opposite the medial surface zone, and a mid zone (e.g. section 9) intermediate the first end zone and the second end zone (see Rogers, figure 2), wherein the mid zone is adapted by appropriate structural design for being softer to compression by the contact with ear canal wall than is the case with the first end zone and the second end zone (see Rogers, [0020] and figure 2).

Regarding claim 11, Zhou as modified by Blanchard, Cano and Rogers discloses the ear piece according to claim 10, wherein the adaptation of the mid zone by appropriate structural design comprises providing any one of tapering wall thicknesses, pleats or bellows shapes or selecting materials with suitable softness (see Rogers, [0020] and figure 2).

Regarding claim 16, Zhou as modified by Blanchard, Cano and Rogers discloses the ear piece according to claim 10, wherein the bulb second end zone (e.g. section 9) defines a lower opening and wherein the bulb is structurally reinforced around the lower opening (see Rogers, [0023] and figure 2A).

Regarding claim 17, Zhao as modified by Blanchard, Cano and Rogers discloses the ear piece according to claim 10, wherein the stem is adapted for the attachment of a sound conduit (e.g. sound conduit 32) for a speaker (e.g. a speaker 4), (see Zhao, figures 2 and 3).

Regarding claim 18, Zhou as modified by Blanchard, Cano and Rogers discloses the ear piece according to claim 10, wherein the bulb comprises a vent opening (e.g. vent opening 22) to the 

Claims 19-22 are similarly rejected as claims 8 and 9 above. 

Regarding claim 23, Zhou as modified by Blanchard, Cano and Rogers discloses the ear plug comprising an ear piece according to claim 1, comprising a core structure (e.g. a protrusion 31) and a speaker (e.g. speaker 4), wherein the core structure is adapted for holding the speaker and is attached to and surrounded by the bulb adjacent to a first end zone of said bulb, and wherein the core structure is adapted to not restrain axial movement (e.g. performs rotatable movement) of a second end zone of the bulb opposite said first end zone (see Zhou, figures 2 and 3).

Claims 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in views of Blanchard, Cano and Rogers as applied to claim 1 above, and further in view of Murozaki (US PUB 20100135517, hereinafter Murozaki).
Regarding claim 12, Zhou as modified by Blanchard, Cano and Rogers discloses the ear piece according to claim 10, but fails to explicitly disclose wherein the mid zone comprises a wall with pleats extending generally parallel to the axis.
However, Murozaki in the same field of endeavor teaches that it is well known in the art to provide a section of an earpiece wall with pleats extending generally parallel to the axis as demonstrated in [0157], [0162] and figures 14A-14D. 
Therefore, it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate pleats on a section of the earpiece as taught by Murozaki in the teachings of Zhou in views of Blanchard, Cano and Rogers in order 

Regarding claim 13, Zhou as modified by Blanchard, Cano, Rogers and Murozaki discloses the ear piece according to claim 12, wherein the pleats are deepest at the midpoint between the first end zone and the second end zone and gradually taper out adjacent the first end zone and the second end zone (see Murozaki, figures 14A-14B).

Regarding claim 14, Zhou as modified by Blanchard, Cano, Rogers and Murozaki discloses the ear piece according to claim 12, wherein the bulb comprises webs bridging the spaces between the valleys in the pleats for sealing against passage of air along the valleys (see Murozaki, figure 14A).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in views of Blanchard, Cano, Rogers and Murozaki as applied to claim 1 above, and further in view of Larsen et al (US PUB 20110135120, hereinafter Larsen).
Regarding claim 15, Zhou as modified by Blanchard, Cano, Rogers and Murozaki discloses the ear piece according to claim 10, wherein the bulb comprises a circumferential low ridge at the mid zone for sealing against the ear canal wall.
However, Larsen in the same field of endeavor teaches that it is well known in the art to provide an earpiece with a circumferential ridge (e.g. ridges 201, 203) at a mid zone for sealing against the ear canal as demonstrated [0055]-[0056], and figure 2. Therefore, it would have been obvious to any person having an ordinary skill in the art to incorporate a circumferential ridge as taught by Larsen in the teachings of Zhou in views of Blanchard, Cano, Rogers and Murozaki in order to properly seal the user’s ear canal, and thereby preventing unwanted noise and feedback within the ear canal. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYESOLA C OJO whose telephone number is (571)272-0848.  The examiner can normally be reached on Monday through Friday 8:00am to 4:00pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davetta W Goins can be reached on 571-272-2959.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 



/OYESOLA C OJO/Primary Examiner, Art Unit 2655